Case 1:19-cv-00573-.]EB Document 1 Filed 03/01/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,
425 Third Street, S.W., Suite 800
Washington, DC 20024,

Plaintiff,
Civil Action No.
v.

U.S. DEPARTMENT OF JUSTICE,
950 Pennsylvania Avenue, N.W.
Washington, DC 20530-()0()1,

Defendant.

~_J\/\_/\_/\_/\/\/\_/\_/\_/\/\/\./V

 

COMPLAINT

Plaintiff J udicial Watch, Inc. brings this action against the U.S. Department of Justice
(“Defendant”) to compel compliance With the Freedom of lnformation Act, 5 U.S.C. § 552. As
grounds therefor, Plaintiff alleges as folloWs:

JURISDICTION AND VENUE

l. The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)
and 28 U.S.C. § 1331.

2. Venue is proper in this district pursuant to 28 U.S.C. § l39l(e).

PARTIES

3. Plaintiff J udicial Watch, Inc. is a not-for-proiit, educational organization
incorporated under the laws of the District of Columbia and headquartered at 425 Third Street
SW, Suite 800, Washington, DC 20024. Plaintiff seeks to promote transparency, accountability,
and integrity in government and fidelity to the rule of laW. As part of its mission, Plaintiff

regularly requests records from federal agencies pursuant to FOIA. Plaintiff analyzes the

Case 1:19-cv-00573-.]EB Document 1 Filed 03/01/19 Page 2 of 3

responses and disseminates its findings and the requested records to the American public to
inform them about “what their government is up to.”

4. Defendant is an agency of the United States Government. Defendant has
possession, custody, and control of records to which Plaintiff seeks access. Defendant is
headquartered at 950 Pennsylvania Avenue, N.W., Washington, DC 20530-0001.

STATEMENT OF FACTS

5. On October 5, 2018, Plaintiff submitted a FOIA request to the Federal Bureau of
Investigation, a component of Defendant through its online system seeking access to:

1. Any and all records of communication between former FBI General

Counsel James Baker and former Department of Justice attorney and

current Perkins Coie Partner Michael Sussman.

2. Any and all records created in preparation for, during, and/or pursuant to
any meetings between Mr. Baker and Mr. Sussman.

3. Any and all calendars, agendas, or similar records, either in paper or
electronic format, documenting the schedule and activities of Mr. Baker.

The time frame for this request is January 1, 2016 to December 31, 2016.

6. By letter dated October 16, 2018, Defendant acknowledged receipt of Plaintiff’ s
request and assigned the request FOIAPA Request Number 1418827-000.

7. As of the date of this Complaint, Defendant has failed to: (i) produce the
requested records or demonstrate that the requested records are lawfully exempt from
production; (ii) notify Plaintiff of the scope of any responsive records Defendant intends to
produce or withhold and the reasons for any withholdings; or (iii) inform Plaintiff that it may
appeal any adequately specific, adverse determination

COUNT I
(Violation of FOIA, 5 U.S.C. § 552)

8. Plaintiff realleges paragraphs 1 through 7 as if fully stated herein.

_2_

Case 1:19-cv-00573-.]EB Document 1 Filed 03/01/19 Page 3 of 3

9. Plaintiff is being irreparably harmed by Defendant’s violation of FOIA, and
Plaintiff will continue to be irreparably harmed unless Defendant is compelled to comply with it.
10. To trigger FOIA’s administrative exhaustion requirement, Defendant was
required to make a final determination on Plaintiff` s FOIA request within the time limits set by
FOIA. Accordingly, Defendant’s determination was due, at the latest, by November 29, 2018.

11. Because Defendant failed to make a final determination on Plaintist FOIA
request within the time limits set by FOIA, Plaintiff is deemed to have exhausted its
administrative appeal remedies.

WHEREFORE, Plaintiff respectfully requests that the Court: (1) order Defendant to
conduct searches for any and all records responsive to Plaintiff’ s FOIA request and demonstrate
that it employed search methods reasonably likely to lead to the discovery of records responsive
to Plaintiff’ s FOIA request; (2) order Defendant to produce, by a date certain, any and all non-
exempt records responsive to Plaintiff’ s FOIA request and Vaughn indices of any responsive
records withheld under claim of exemption; (3) enjoin Defendant from continuing to withhold
any and all non-exempt records responsive to Plaintiff’ s FOIA request; (4) grant Plaintiff an
award of attomeys’ fees and other litigation costs reasonably incurred in this action pursuant to 5
U.S.C. § 552(a)(4)(E); and (5) grant Plaintiff such other relief as the Court deems just and
proper.

Dated: March 1, 2019 Respectfully submitted,

/s/ James F. Pe!er.‘.'on

J ames F. Peterson

D.C. Bar No. 450171

JUDICIAL WATCH, INC.

425 Third Street S.W., Suite 800
Washington, DC 20024

Tel: (202) 646-5172

Email: jpeterson@judicialwatch.org

 

Counsel for Plaintiff

